Name: Commission Regulation (EC) No 1005/94 of 29 April 1994 amending for the sixth time Regulation (EC) No 3337/93 adopting exception support measures for the market in pigmeat in Belgium
 Type: Regulation
 Subject Matter: Europe;  agricultural activity;  trade policy;  prices;  animal product;  means of agricultural production
 Date Published: nan

 30. 4. 94 Official Journal of the European Communities No L 111 /81 COMMISSION REGULATION (EC) No 1005/94 of 29 April 1994 amending for the sixth time Regulation (EC) No 3337/93 adopting exception support measures for the market in pigmeat in Belgium Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1 249/89 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in one production region in Belgium, exceptional support measures for the market in pigmeat were adopted for that Member State in Commission Regulation (EC) No 3337/93 (3), as last amended by Regulation (EC) No 636/94 (4) ; Whereas, in view of new outbreaks of classical swine fever, the veterinary and commercial restrictions were extended by the Belgian authorities to a new area at the beginning of April ; whereas it is appropriate to include, as from 20 April, animals from this area in the buying-in scheme provided for in Regulation (EC) No 3337/93 ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 3337/93 is hereby amended as follows : Annex I is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 20 April 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5. 1989, p. 12 . (3) OJ No L 299, 4. 12. 1993, p. 23. (4) OJ No L 79, 23. 3 . 1994, p. 12. No L 111 /82 Official Journal of the European Communities 30. 4. 94 ANNEX 'ANNEX I (a) The part of the municipality of Maldegem located south of the following roads : Waterpolder, Klooster ­ straat, Bladelijnplein, Dinantstraat ; (b) The part of the municipality of Sint-Laureins located : 1 . south of the following roads : Nieuwstraat, Watervlietsteenweg, Oudemansdijk ; 2. west of the following roads : Molenstraat, Ketterijstraat as far as the intersection with Kloosterstraat, Kloosterstraat, Wilhemstraat, Christoffelpolder ; (c) The part of the municipality of Assenede located west of the following roads : Christoffelpolder as far as the intersection with Gravestraat and Landsdijk, Landsdijk, Bloksheule, Oude Boekhoutestraat, Dorp, Assenedestraat as far as the intersection with Eendrachtstraat, Beekstraat and Kraaigemstraat, Kraaigem ­ straat, Stroomstraat, Ertveldesteenweg ; (d) The part of the municipality of Evergem located : 1 . south of Eeklostraat as far as its intersection with Marktplein ; 2. west of the following roads : Marktplein, Lindelaan, Aardeken, Noordlaan, Wippelgem-Eindeken, Wippelgemdorp, Drogenbroodstraat, Burg. J. Parijslaan as far as Ringvaart ; (e) The part of the town of Ghent : 1 . west of the following roads : Eversteinlaan, Industrieweg, Ring 4, Deinzesteenweg as far as the E40 ; 2. north of the E40 ; (f) The part of the municipality of Lovendegem located west of Industrieweg ; (g) The part of the municipality of Nevele located north of the following roads : E40, Vosselarestraat, Lande ­ gemstraat, Biebuyckstraat, C. Van der Cruyssestraat, C. Buyssestraat, Graaf van Hoornestraat and Bredeweg ; (h) The part of the municipality of Aalter located north of the following roads : Nevelestraat, Lodorp, Achter ­ straat, Poekestraat, Kasteelstraat, Middendreef, Knokstraat and Ruiseleedsestraat ; (i) The part of the municipality of Ruiselede located north of the following roads : Poekestraat, Ommegang ­ straat, Aalterstraat, Wantestraat, Kruiskerkestraat, Gallatasstraat, Brugsesteenweg ; (j) The part of the municipality of Beernem located : 1 . north of Torenweg ; 2. east of the following roads : Relgerloostraat, Wingenesteenweg, Stationstraat, Parkstraat, Scherpestraat, Beernemstraat, Knesselarestraat as far as the intersection with Hoogstraat, Hoogstraat as far as the provincial border ; (k) The municipalities of Knesselare, Eeklo, Kaprijke, Waarschoot and Zomergem.